Exhibit 10.4

 

Execution Version

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of January 23, 2017,
by and between Leap Therapeutics, Inc., a Delaware company (the “Company”), and
HealthCare Ventures IX, L.P., a Delaware limited partnership (the “Subscriber”).

 

RECITALS

 

WHEREAS, the Company desires to issue to Subscriber, and Subscriber desires to
subscribe for, 1,010,225 shares of the Company’s common stock, par value $0.001
per (the “Purchased Shares”); and

 

WHEREAS, the Company and the Subscriber desire that this Agreement and the
issuance of the Purchased Shares hereunder be effective immediately prior to the
consummation of the merger (the “Merger”) contemplated by that certain Agreement
and Plan of Merger, dated as of August 29, 2016, by and among the Company,
Macrocure Ltd., a company formed under the laws of the State of Israel and
registered under No. 514083765 with the Israeli Registrar of Companies (“M-CO”),
and M-CO Merger Sub Ltd., a company formed under the laws of the State of Israel
and registered under No. 515506855 with the Israeli Registrar of Companies and a
wholly-owned subsidiary of the Company, as such Agreement and Plan of Merger may
be amended and in effect from time to time (the “Merger Agreement”), but, for
the avoidance of doubt, following the effectiveness of the Recap and the Leap
Pre-Closing Share Conversion (each as defined in the Merger Agreement).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, covenants and agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1.             Subscription for and Issuance of Company Common Stock.  Subject
to the terms and conditions of this Agreement, Subscriber agrees to purchase and
the Company agrees to sell and issue to Subscriber the Purchased Shares, for an
aggregate purchase price of Ten Million Dollars ($10,000,000.00) (the “Purchase
Price”), effective immediately prior to the consummation of the Merger but
following the effectiveness of the Recap and the Leap Pre-Closing Share
Conversion.  The price per share to be paid for the Purchased Shares is based on
a pre-money valuation of One Hundred Million Dollars ($100,000,000), calculated
as set forth in Section 7.03(d) of the Merger Agreement.

 

2.             Subscriber Representations.  Subscriber represents and warrants
to the Company as follows:

 

(a)           It is acquiring the Purchased Shares for its own account, for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act.

 

(b)           It is an “accredited investor” as such term is defined in
Rule 501(a) promulgated under the Securities Act of 1933 (the “Securities Act”).

 

(c)           It agrees that the Company may place a legend on the certificates
delivered hereunder stating that the Purchased Shares have not been registered
under the Securities Act or the securities laws of any state or other
jurisdiction, and, therefore, cannot be offered, sold or transferred unless they
are registered under the Securities Act or an exemption from such registration
is available and that the offer, sale or transfer of the Purchased Shares is
further subject to any restrictions imposed by this Agreement.

 

--------------------------------------------------------------------------------


 

(d)           The execution, delivery and performance by it of this Agreement
and of each of the other agreements, documents and instruments to be executed
and delivered by it pursuant to this Agreement have been duly authorized by all
requisite action of it.

 

(e)           It further understands that the exemptions from registration
afforded by Rule 144 and Rule 144A (the provisions of which are known to it)
promulgated under the Securities Act depend on the satisfaction of various
conditions, and that, if applicable, Rule 144 may afford the basis for sales
only in limited amounts.

 

(f)            It has such knowledge and experience in business and financial
matters and with respect to investments in securities of privately-held
companies so as to enable it to understand and evaluate the risks of the
Investor’s investment in the Purchased Shares and form an investment decision
with respect thereto.  It has been afforded the opportunity during the course of
negotiating the transactions contemplated by this Agreement to ask questions of,
and to secure such information from, the Corporation and its officers and
directors as it deems necessary to evaluate the merits of entering into such
transactions.

 

3.             Rights, Privileges, Preferences and Obligations.  Subscriber
hereby expressly agrees and acknowledges that, the Purchased Shares, and all
rights, privileges, preferences and obligations, including, without limitation,
any restrictions on transfer, with respect to the Purchased Shares shall be
subject to the terms and conditions of the Second Amended and Restated
Certificate of Incorporation and the Bylaws of the Company, each as may be
amended from time to time.

 

4.             Miscellaneous.

 

(a)           Further Assurances.  Each party hereto agrees to perform any
further acts and execute and deliver any document which may be reasonably
necessary to carry out the intent of this Agreement.

 

(b)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(c)           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by the Subscriber, the Company, and their
respective successors, assigns, heirs, representatives and estates, as the case
may be; provided that the rights and obligations of the Subscriber under this
Agreement shall not be assignable without the Company’s prior written consent,
unless the Subscriber assigns such rights and obligations to an affiliate of the
Subscriber, in which case the Company’s prior written consent shall not be
required.

 

(d)           Governing Law.  This Agreement, and all claims or causes of action
or other matters (whether in contract, tort or otherwise) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement or the consummation of any of the transactions
contemplated hereby, shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to contracts made and performed in the
State of Delaware, excluding any conflict or choice of law rule or principle
that might otherwise refer construction or interpretation thereof to the
substantive laws of another jurisdiction.

 

(e)           Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and the
Subscriber and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver

 

2

--------------------------------------------------------------------------------


 

of such provisions or affect the validity, binding effect or enforceability of
this Agreement or any provision hereof.

 

[signature page to follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Subscription
Agreement as of the day and year first above written.

 

 

COMPANY:

 

 

 

LEAP THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Douglas E. Onsi

 

Name:

Douglas E. Onsi

 

Title:

Chief Financial Officer

 

 

 

 

 

SUBSCRIBER:

 

 

 

HEALTHCARE VENTURES IX, L.P.

 

 

 

By

HealthCare Partners IX, L.P.

 

 

its General Partner

 

 

 

 

By:

HealthCare Partners IX, LLC

 

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Augustine Lawlor

 

 

Name:

Augustine Lawlor

 

 

Title:

Managing Partner

 

[Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------